Citation Nr: 0218666	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  93-14 331A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased (compensable) rating for 
otitis externa of the left ear.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service form April 1969 to November 
1970.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The Board remanded the claim in 
April 1999 and October 2000, and it is now before the 
Board for further appellate consideration.  

In its October 2000 decision, the Board addressed the 
issues of service connection for post-traumatic stress 
disorder (PTSD) and left ear hearing loss and denied both 
claims as not well grounded.  Subsequently, in accordance 
with the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), the RO 
readjudicated those claims on a de novo basis, and in a 
rating decision dated in March 2002 the RO denied those 
claims on the merits.  In a March 2002 letter the RO 
notified the veteran of its decision and informed him of 
his appellate rights.  In addition, in October 2000, the 
Board remanded the issue of entitlement to service 
connection for tinnitus.  In a rating decision dated in 
May 2002, the RO granted service connection for tinnitus 
and assigned a 10 percent rating effective in November 
1999.  In a letter dated in May 2002, the RO notified the 
veteran of its decision and informed him of his appellate 
rights.  There is no indication in the record that the 
veteran has disagreed with any of the RO determinations, 
and issues concerning PTSD, left ear hearing loss and 
tinnitus are not before the Board.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. 
§ 7105(a), (d)(1), (3), a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process).  




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

2.  The veteran's left otitis externa is manifested only 
by complaints of occasional drainage of the left ear; 
there is no competent evidence of swelling, dry and scaly 
or serous discharge and itching requiring frequent and 
prolonged treatment.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
otitis externa have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6210 
(2002); 38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially 
review various laws generally pertaining to the issue on 
appeal.  The Board will then move on to an analysis of 
that issue.

Duty to Notify/Assist

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulations pertaining 
to the VCAA apply to the veteran's claim.  The Board 
further finds that development of the issue on appeal has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159.  

In this case, in its May 1993 statement of the case and in 
its supplemental statements of the case (SSOCs) dated in 
October 1993, September 1999 and May 2002, the RO notified 
the veteran of the criteria for an increased rating for 
otitis externa.  In a letter dated in November 1999, the 
RO notified the veteran that he should identify all 
military and VA medical facilities where he had received 
treatment for otitis externa and explained that VA would 
requests copies of his records from those facilities.  In 
addition, the RO notified the veteran that he should 
submit copies of reports of treatment he received from 
private health care providers but that if he identified 
and authorized release of the records, VA would request 
that evidence.  Also, in a letter dated in October 2000, 
the RO notified the veteran that he should complete 
release authorization forms for health care providers who 
had recently treated him for otitis externa.  The RO 
advised the veteran to submit private medical records and 
told him that VA would obtain VA treatment records 
providing he identified when and where he had received VA 
treatment.  

The veteran has indicated that he has no evidence to 
submit and has stated that he has received no recent 
treatment for his otitis externa.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had 
should be submitted to the Board.

With respect to the duty to assist, the RO obtained all 
private medical records identified by the veteran and also 
obtained VA outpatient records pertaining to the appeal 
period.  In addition, the RO provided the veteran VA 
examinations in June 1993, August 1993 and April 2002.  At 
the veteran's request a hearing was scheduled to be held 
at the Board in January 1999.  The veteran was unable to 
attend the hearing and declined the opportunity to 
reschedule the hearing either in Washington, D.C., or at 
the RO.  The veteran and his representative have been 
accorded the opportunity to present additional evidence 
and argument, but neither the veteran nor his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.

Based on the above, the Board concludes that the veteran 
was amply informed of what was required of him.  The Board 
further concludes that all relevant data has been obtained 
for the purpose of determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  

Increased ratings

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such 
doubt shall be resolved in favor of the claimant, and 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2002).  

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31.

Review of the record shows that the RO granted service 
connection for left otitis externa in an April 1971 
memorandum decision that established service connection 
for outpatient treatment purposes.  Thus, despite the RO's 
January 1993 assignment of a noncompensable rating for the 
otitis externa effective the May 1992 date of receipt of 
the claim for increase, the veteran was in fact previously 
service connected for the disability (though without a 
disability rating previously assigned).  Hence the present 
claim is not one for an initial rating assigned with 
service connection.  Cf. Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (following initial award of service 
connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings").  

This case amounts to an increased rating claim as it is 
one where entitlement to service connection has already 
been established and an increase in a disability rating is 
at issue.  In such a case, the present level of disability 
is of primary concern. Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, see 38 C.F.R. § 
4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

During the pendency of this appeal, VA issued new 
regulations for evaluating hearing loss and diseases of 
the ears and other sense organs, effective June 10, 1999.  
See 64 Fed. Reg. 25,202 - 25,210 (May 11, 1999).  The new 
regulations are codified at 38 C.F.R. §§ 4.85 - 4.87a 
(2002).  

In this case, the old and new regulations for evaluating 
disability from otitis externa are virtually identical.  
The only notable change is in the title of Diagnostic Code 
6210.  The title under the old diagnostic criteria is 
disease of the auditory canal, and the title under the new 
diagnostic criteria is chronic otitis externa.  
Specifically, the criteria for a 10 percent rating as 
worded prior to the revision was disease of the auditory 
canal with swelling, dry and scaly or serous discharge, 
itching, requiring frequent and prolonged treatment.  
38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998).  The 
revised wording states that the criteria for a 10 percent 
rating for chronic otitis externa are swelling, dry and 
scaly or serous discharge, and itching requiring frequent 
and prolonged treatment.  38 C.F.R. § 4.87, Diagnostic 
Code 6210 (2002).  Since the old and new sets of rating 
criteria are virtually identical, neither can be found 
more favorable to the veteran's claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the veteran applies, absent congressional or Secretarial 
intent to the contrary).  

Analysis

The record includes no evidence that supports a claim for 
a compensable rating for the veteran's service-connected 
otitis externa.  VA outpatient records covering the 1990s 
show no treatment for otitis externa, and records from the 
private health care providers identified by the veteran 
and from which records have been obtained show no such 
treatment.  At the VA examination in June 1993, the 
veteran said that his left ear would occasionally drain, 
but he gave no history of infections or treatment.  At the 
VA audiology examination in August 1993, it was noted that 
the veteran had no real complaints of drainage from the 
ears.  He reported no history of ear infections and no 
history of ear surgery.  Similarly, at a VA audiological 
assessment in April 1996, the audiologist noted that the 
veteran's history was negative for ear pain, ear drainage 
and ear infections.  

The records do show that at a visit to Diane Wiggins, 
M.D., in November 1997, the veteran said he felt that his 
ears were "a little bit full" and that he had been 
coughing up a little bit of sputum from time to time.  On 
examination, Dr. Wiggins noted that the tympanic membranes 
were benign and made no other finding concerning the ears.  
At an initial visit to a VA ear, nose and throat clinic in 
December 1998, the physician who examined the veteran's 
ears stated there was no serous otitis media or 
inflammation.  The physician reported that the external 
auditory canals appeared normal.  At the VA examination in 
April 2002, the external auditory canals were clear, there 
was no discharge and the tympanic membranes were normal to 
appearance.  The physician stated there was no active 
disease present.  

Based on its review of the evidence, the Board finds that 
the veteran's left otitis externa is manifested only by 
complaints of occasional drainage of the left ear.  As 
there is no competent evidence of swelling, dry and scaly 
or serous discharge and itching requiring frequent and 
prolonged treatment, the preponderance of the evidence is 
against the assignment of an increased rating to 10 
percent under either the old or revised schedular rating 
criteria.  

As the RO considered the matter of an extraschedular 
rating under 38 C.F.R. § 3.321(b) in its May 2002 SSOC, 
this matter must be addressed in this decision.  Although 
the Board has no authority to grant an extraschedular 
rating in the first instance, it may consider whether the 
RO's determination with respect to that issue was proper.   
See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996) (the Board may affirm a RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)).  

The RO found that referral for extraschedular 
consideration was not warranted as to the veteran's 
service-connected left ear otitis externa, and the Board 
agrees.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b); see 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  There is no evidence in the 
record indicating that that the veteran's left otitis 
externa has required treatment of any sort, including 
hospitalization, or that it has interfered with any 
activity to a degree greater than that contemplated by the 
regular schedular standards.  At one examination the 
veteran mentioned occasional ear drainage, but he has not 
indicated anything that would make his left otitis externa 
exceptional or unusual, such that it would warrant an 
evaluation in excess of the currently assigned 
noncompensable rating.  

In sum, the evidence of record does not reflect any factor 
that takes the veteran's left otitis externa outside of 
the norm or that presents an exceptional or unusual 
disability picture.  Accordingly, the Board determines 
that the assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) for left otitis externa is not 
warranted.  


ORDER

Entitlement to an increased (compensable) rating for 
otitis externa of the left ear is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

